Citation Nr: 0813809	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  99-17 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 20, 1972, to 
October 20, 1972.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

This case was previously before the Board when, by a decision 
dated September 1, 2005, the Board denied entitlement to 
service connection for a left knee disability.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a July 2007 Order, the Court 
of Appeals for Veterans Claims vacated the Board's September 
2005 decision in this matter.  The below action is directed 
in view of the Court's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2007 Order, the Court of Appeals for Veterans 
Claims (Court) found that VA had not fulfilled its duty to 
assist the veteran insofar as sufficient efforts had not been 
made to obtain records of VA treatment of the veteran at the 
VA Medical Center in Milwaukee, Wisconsin, during the 1972 to 
1973 time frame.  The veteran discussed this treatment at his 
RO hearing in July 1999.  In its July 2007 Order, the Court 
noted that VA memoranda and other documentation, including an 
April 2001 deferred rating decision, indicated that a 
thorough search for these records may not have been made.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to 
the VCAA, and the Court's July 2007 Order, further attempts 
to obtain these identified records of VA treatment would be 
helpful in adjudication of the veteran's claim.  See 38 
U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2007).

Additionally, in its July 2007 Order the Court suggested that 
a new VA examination and opinion may be warranted in 
adjudication of the veteran's claim if records sought from 
the Milwaukee, Wisconsin, VAMC, are received.  If the records 
of VA treatment from the 1972 to 1973 time frame are 
received, and contain evidence as to the nature and etiology 
of veteran's left knee disability shortly after service, a 
new VA examination should be scheduled.  See 38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate VA records 
depositories necessary to conduct a 
thorough search for records of treatment 
or physical therapy at the VAMC in 
Milwaukee, Wisconsin, during the 1972 to 
1973 time frame.  (See RO July 1999 RO 
hearing transcript at p. 2).
  
Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  

In this context, VA must either provide 
the identified records, or it must 
provide for the record a statement 
indicating why it is reasonably certain 
that such records do not exist or that 
further efforts to obtain these records 
would be futile.  38 U.S.C.A. § 
5103A(b)(3).

2.  If records of treatment or physical 
therapy pertaining to the veteran's left 
knee at the Milwaukee VAMC during the 
1972 to 1973 time frame are obtained, the 
RO should schedule the veteran for a new 
VA examination for the purpose of 
determining whether it is at least as 
likely as not that any left knee disorder 
originated or was aggravated during the 
veteran's military service.

3.  Readjudicate the issue on appeal.  
If the benefit sought remains denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

